          Case 2:18-cv-00840-APG-NJK Document 219 Filed 09/21/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   MICHAEL RENO, et al.,
                                                          Case No.: 2:18-cv-00840-APG-NJK
 8          Plaintiff(s),
                                                                         Order
 9   v.
                                                                [Docket Nos. 214, 215]
10   WESTERN CAB COMPANY, et al.,
11          Defendant(s).
12         Pending before the Court are Plaintiffs’ motions to extend deadlines or, alternatively, to
13 stay discovery. Docket Nos. 214, 215. Those requests are premised on the pendency of a motion
14 to compel arbitration and of an objection to a discovery order. Both the motion to compel
15 arbitration and the objection to the discovery order have now been resolved. Docket Nos. 216,
16 217. Given the changed landscape, the motions to extend deadlines or, alternatively, to stay
17 discovery are hereby DENIED without prejudice.
18         IT IS SO ORDERED.
19         Dated: September 21, 2020
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
